The defendant's petition for certification to appeal from the Appellate Court, 173 Conn.App. 422, 163 A.3d 1246 (2017), is granted, limited to the following question:"Under the circumstances of this case, did the Appellate Court correctly hold that, by not resting at the end of the plaintiffs case-in-chief, but instead putting on evidence, the defendant waived its right on appeal to claim that the trial court should have granted its motion for a directed verdict pursuant to Practice Book § 16-37 ?"*235ROGERS, C.J., did not participate in the consideration of or decision on this petition.